In a medical malpractice action, the defendants appeal from an order of the Supreme Court, Westchester County, dated November 8, 1976, which denied their motion to compel plaintiffs to furnish authorizations for the office records of a certain physician "and the records, names and addresses of the * * * home care nurses.” Order reversed, with $50 costs and disbursements, and motion granted. Plaintiffs’ time to furnish the authorizations is extended until 20 days after entry of the order to be made hereon. Since the medical reports sought are material and relevant and may be obtained pursuant to CPLR 3121, their inspection should have been permitted under the liberal interpretation of CPLR article 31 (see Greuling v Breakey, 56 AD2d 540, 542; Mendelson v Shein, 58 AD2d 859. The same reasoning applies to the names, addresses and records of the home care nurses. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.